DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/15/2022, with respect to double patenting have been fully considered and are persuasive.  The double patenting rejection of 4/14/2022 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty (US 9,136,899) in view of Uehara et al. (US 8,406,358, hereinafter “Uehara”).
Regarding claim 17, Chakraborty discloses a wireless transceiver, comprising:
transmitter circuity having an output adapted to couple to an antenna (modem 14, synth 16, PPA 20A, PA 20B, and MN4 and Antenna 5, Fig. 1, col. 1, ll. 14-22, 52-59); 
receiver circuitry comprising (low pass filters 10I/10Q, ADC 24I/24Q, Fig. 1): 
a first low-pass filter having an input and having an output, and a first analog-to-digital converter having an input coupled to the output of the first low-pass filter (LPF 10I, ADC 24I, Fig. 1, col. 1, ll. 46-49); and 
a second low-pass filter having an input and having an output, and a second analog-to-digital converter having an input coupled to the output of the second low-pass filter (LPF 10Q and ADC 24Q, Fig. 1, col. 1, ll. 50-52);
calibration circuitry comprising: 
a first mixer having an input and an output, the output of the first mixer coupled to the input of the first low-pass filter (Mixer 8, input coupled to synth 16 of transmitter circuitry, and output coupled to input of LPF 10I); and 
a second mixer having an input and an output, the output of the second mixer coupled to the input of the second low-pass filter (Mixer 9, input coupled to synth 16 of transmitter circuitry, and output coupled to input of LPF 10Q).


Chakraborty does not expressly disclose a first capacitor coupled between the output of the transmitter circuitry and the input of the first mixer, and a second capacitor coupled between the output of the transmitter circuitry and the input of the second mixer.
Uehara discloses quadrature mixers being provided I/Q clock signals which are AC coupled with capacitors (col. 7, ll. 12-16). Thus, Uehara suggests the use of coupling capacitors between frequency/clock generators and mixers.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed to modify the system of Chakraborty to incorporate coupling capacitors between frequency synth 16 and mixers 8 and 9 since this is suggested by the mixer system of Uehara.

Allowable Subject Matter
Claims 1-9, 11-14, and 23-25 are allowed.
Claims 18 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/15/2022